FILED
                             NOT FOR PUBLICATION                            MAR 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MULUGETA G. GEBERU,                              No. 09-73788

               Petitioner,                       Agency No. A095-763-557

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Mulugeta G. Geberu, a native and citizen of Ethiopia, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the new standards governing adverse

credibility determinations created by the Real ID Act. Shrestha v. Holder, 590

F.3d 1034, 1039 (9th Cir. 2010). We grant the petition for review and remand.

         The agency’s findings that Geberu omitted from his asylum application and

declaration that he suspected his brother was imprisoned or killed by the Ethiopian

government and that his testimony was inconsistent with a letter he had in his

possession from the leadership of his political party are not supported by

substantial evidence. See Ren v. Holder, 648 F.3d 1079, 1089 (9th Cir. 2011)

(analyzing claim under the Real ID Act’s standard, and concluding that substantial

evidence did not support the adverse credibility determination). Accordingly, we

grant Geberu’s petition for review and, deeming Geberu’s testimony as credible,

remand Geberu’s asylum, withholding of removal, and CAT claims for further

proceedings consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-

18 (2002) (per curiam); Soto-Olarte v. Holder, 555 F.3d 1089, 1094-96 (9th Cir.

2009).

         PETITION FOR REVIEW GRANTED. REMANDED.




                                          2                                  09-73788
3   09-73788